13‐3261‐cv
Dabney v. Bed Bath & Beyond 


                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 


              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 11th day of December, two thousand fourteen. 

PRESENT:            DENNY CHIN, 
                    SUSAN L. CARNEY, 
                               Circuit Judges. 
                    ROBERT W. SWEET, 
                               District Judge.* 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

TERRI R. DABNEY, 
                                                  Plaintiff‐Appellant, 

                                        v.                                            13‐3261‐cv 

BED BATH & BEYOND and CHRISTMAS TREE 
SHOPS,
                         Defendants‐Appellees.** 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 



          *   The Honorable Robert W. Sweet, of the United States District Court for the
Southern District of New York, sitting by designation. 
       **     The Clerk of the Court is directed to amend the caption to conform to the above.
FOR PLAINTIFF‐APPELLANT:                  Terri R. Dabney, pro se, Buffalo, New York. 
 
FOR DEFENDANTS‐APPELLEES:                 Greg Riolo and Michael L. Abitabilo, Jackson 
                                          Lewis P.C., White Plains, New York. 
               
              Appeal from the United States District Court for the Southern District of 

New York (Seibel, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

              Plaintiff‐appellant Terri R. Dabney, proceeding pro se, appeals from the 

judgment of the district court entered July 24, 2013 in favor of defendants Bed Bath & 

Beyond and Christmas Tree Shops (collectively ʺdefendantsʺ) dismissing her amended 

complaint alleging employment discrimination.  By decision and order also filed July 

24, 2013, the district court granted defendantsʹ motion for summary judgment.  We 

assume the partiesʹ familiarity with the underlying facts, the procedural history, and the 

issues on appeal. 

              We review de novo the district court’s grant of summary judgment, with 

the view that ʺ[s]ummary judgment is appropriate only if the moving party shows that 

there are no genuine issues of material fact and that the moving party is entitled to 

judgment as a matter of law.ʺ  Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d 

Cir. 2003).  On summary judgment, the court must consider ʺnot whether . . . the 

evidence unmistakably favors one side or the other but whether a fair‐minded jury 




                                           ‐ 2 ‐ 
 
could return a verdict for the plaintiff on the evidence presented.ʺ  Anderson v. Liberty 

Lobby, Inc., 477 U.S. 242, 252 (1986). 

              Upon such review, we conclude that Dabneyʹs appeal is without merit 

substantially for the reasons articulated by the district court in its thorough and well‐

reasoned order.  Dabney v. Christmas Tree Shops and Bed Bath & Beyond, 958 F. Supp. 2d 

439 (S.D.N.Y. 2013).  We have considered all of Dabneyʹs remaining arguments and find 

them to be without merit. 

              For the foregoing reasons, the judgment of the district court is hereby 

AFFIRMED. 
 
                                          FOR THE COURT: 
                                          Catherine OʹHagan Wolfe, Clerk 
               




                                            ‐ 3 ‐